                                          
                                                     

 

ECL SETTLEMENT AGREEMENT

 

This Settlement Agreement (this “Agreement”), dated September 15, 2006 (the
“Effective Date”) is made and entered into by and among bioMérieux, Inc. and
bioMérieux bv (collectively, “bioMerieux”) and BioVeris Corporation
(“BioVeris”).

 

WHEREAS, reference is made to the License and Technology Development Agreement,
between Organon Teknika B.V. (now bioMérieux bv) and Igen International, Inc.
(“Igen”) dated May 19, 1993, as amended July 31, 1998 (the “ECL License
Agreement”);

 

WHEREAS, BioVeris has taken assignment of Igen’s rights and obligations under
the ECL License Agreement; and

 

WHEREAS, bioMerieux and BioVeris have each alleged various breaches of the terms
of the ECL License Agreement by the other party, but the parties desire hereby
to resolve and settle the issues and claims arising out of or related to the ECL
License Agreement.

 

NOW, THEREFORE, for and in consideration of the agreements and undertakings
hereinafter set forth, and for other good and valuable consideration, which each
party hereby acknowledges, it is agreed as follows:

 

 

1.

Assignment

 

A.           BioVeris represents and warrants that Igen has assigned the ECL
License Agreement and its rights and obligations thereunder to BioVeris pursuant
to an agreement between BioVeris and Igen (the “Assignment Agreement”) and that
BioVeris has the requisite authority to enter into this Agreement and agree to
the provisions hereof.

 

B.           The parties hereby acknowledge and consent to the assignment of the
ECL License Agreement and the rights and obligations thereunder by Igen to
BioVeris pursuant to the Assignment Agreement.

 

 

2.

Settlement Relating to the ECL License Agreement

 

In consideration of the foregoing and of the following mutual promises and other
good and valuable consideration, the adequacy and sufficiency of which are
hereby acknowledged, bioMerieux and BioVeris agree as follows with respect to
the ECL License Agreement (capitalized terms used in this Section 2, unless
otherwise defined herein, shall have the meanings ascribed thereto in the ECL
License Agreement):

 

A.           The co-exclusive worldwide license to develop, use, manufacture,
have manufactured, sell and have sold Systems in the Centralized Market granted
to bioMerieux in Section 4.1 of the ECL License Agreement, shall no longer be a
co-exclusive license and shall hereafter be a non-exclusive license to develop,
use, manufacture, have manufactured, sell and have sold Systems in the Field.



 

                                          
                                                     

 

B.     Upon the Effective Date of this Agreement bioMerieux shall make payment
to BioVeris for royalties for the quarters ending March 31, 2006 and June 30,
2006 in the amount of $97,407. BioVeris waives any right to any additional
payment for royalties prior to the Effective Date of this Agreement, other than
the payment of royalties due for the current quarter ending September 30, 2006.
BioMerieux agrees to make all future payments of ECL Royalties directly to
BioVeris, in accordance with the terms of the ECL License Agreement.

 

C.    Section 10.2 of the ECL License Agreement relating to termination of the
ECL License Agreement due to discontinuation of the development, marketing and
sales of the Instruments shall be removed from the ECL License Agreement and
shall have no further effect.

 

D.    Section 12.1 of the ECL License Agreement is amended to reflect that the
term of the ECL License Agreement shall no longer be until the last to expire of
the patents. Instead, the ECL License Agreement shall remain in effect until
five (5) years from the Effective Date of this Agreement, unless otherwise
terminated by operation of law or by acts of the parties in accordance with the
terms of the ECL License Agreement.

 

E.     Sections 2 and 3 of the ECL License Agreement relating to the Development
Program and Program Objectives shall be removed from the ECL License Agreement
and shall have no further effect.

 

BioMerieux specifically acknowledges that it is not entitled to access to any
Improvements by BioVeris to the Licensed ECL Technology including pursuant to
Section 5.2. BioVeris specifically acknowledges that it is not entitled to
access to any Improvements to the Licensed NASBA Technology including pursuant
to Section 5.2.

 

F.     The parties hereby change their address for communication by notice to
the other party under Section 17.3 of the ECL License Agreement as follows:

 

 

In the case of BioVeris:

BioVeris Corporation

 

16020 Industrial Drive

 

Gaithersburg, MD 20877

 

Attn: President

 

 

with a copy to:

BioVeris Corporation

 

16020 Industrial Drive

 

Gaithersburg, MD 20877

 

Attn: General Counsel

 

 

2



 



 

In the case of bioMerieux:

bioMerieux, Inc.

100 Rodolphe Street

Durham, NC 27712

Attn: President

 

 

with a copy to:

bioMerieux, Inc.

100 Rodolphe Street

Durham, NC 27712

 

Attn: General Counsel

 

G.    Each of the parties, for themselves and their officers, directors,
shareholders, employees, agents, representatives, predecessors, successors,
parents, subsidiaries, affiliates and assigns (collectively, “Affiliates”),
hereby releases, acquits and forever discharges the other parties and their
Affiliates from any and all claims (including but not limited to claims for
attorney’s fees and costs), demands, commissions, actions, causes of action and
liabilities, known or unknown, now accrued or which may hereafter accrue
(collectively, “Claims”), resulting from or relating to the ECL License
Agreement for the period prior to the Effective Date of this Agreement,
including, but not limited to, all Claims which bioMerieux has or may have
relating to non-compliance with Section 10.1(d) under the ECL License Agreement
relating to non-investment in the Development Program by Igen and BioVeris or
right to any Improvements, and all Claims which BioVeris has relating to payment
of ECL Royalties.

 

H.    The parties agree that the ECL License Agreement is hereby amended to
incorporate the changes to the ECL License Agreement agreed upon above. For the
sake of clarity, other than as expressly described above, the parties do not
intend to modify the rights and obligations of the parties under the ECL License
Agreement.

 

 

3.

Confidentiality.

 

A.    Each party agrees that the terms of this Agreement will be treated as
confidential and proprietary information (“Confidential Information”) by the
other party for three (3) years following the termination or expiration of the
ECL License Agreement.

 

B.     Each party expressly agrees not to disclose, directly or indirectly, the
Confidential Information to any third party (person or entity), other than its
duly authorized representatives, employees, Affiliates or agents (each of which
shall be bound by the confidentiality obligations of this Agreement), without
the prior written consent of the other parties hereto, which consent shall not
be unreasonably withheld. Provided, however, that either party may make any
disclosure required by law.

 

C.    In this regard, each party agrees to maintain the Confidential Information
in confidence and shall take at least the same precautions to avoid disclosure
of the Confidential Information as those it would take with its own Confidential
Information.

 

3



 

4.   Indemnification. BioVeris agrees to defend, indemnify and hold harmless
bioMerieux and its Affiliates against any and all claims made by, or judgment,
damage, liability, loss, cost or other expense, including reasonable legal fees
and expenses resulting from any Claims made or proceedings brought by Igen (or
any successor-in-interest thereof) in connection with or relating to royalties
payable under the ECL License Agreement.

 

5.   General Provisions. The parties hereby incorporate into this Agreement the
provisions of the ECL License Agreement covering Waiver, Assignment, Headings,
Amendment, Severability, Dispute Resolution, Governing Law, Jurisdiction and
Venue.

 

******



4



 

 

IN WITNESS WHEREOF, the undersigned have executed this Settlement Agreement as
of the Effective Date.

 

 

BIOVERIS CORPORATION

 

 

By:

/s/ Samuel J. Wohlstadter

Name:

Samuel J. Wohlstadter

Title:

Chief Executive Officer

 

 

 

BIOMERIEUX BV

 

 

By:

/s/ Bernard Thierry

Name:

Bernard Thierry

Title:

International Development Vice President

 

 

 

BIOMERIEUX, INC.

 

 

By:

/s/ Eric Bouvies

Name:

Eric Bouvies

Title:

President

 

 

5

 

 